Citation Nr: 1110375	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-50 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of neck injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 Regional Office (RO) in St. Paul, Minnesota rating decision.

The Board notes that the claim was remanded in September 2010 to afford the Veteran a video hearing before a member of the Board, based on a May 2010 request by the Veteran for such a hearing.  In a subsequent September 2010 statement, however, the Veteran withdrew his request for a hearing before the Board and asked for a decision based on the evidence of record.

Initially, the Board notes that in addition to the above issue, the September 2010 Board remand also listed the issue of entitlement to an initial compensable rating for the Veteran's service-connected hearing loss.  A review of the claims file, however, indicates that the Veteran has not submitted a substantive appeal on this issue.  Indeed, the December 2009 substantive appeal specifically limited the Veteran's appeal to entitlement to service connection for residuals of a neck injury.  A subsequent February 2010 VA Form 646 listed the issue of entitlement to an initial compensable rating for hearing loss, but conceded that the Veteran did not meet the criteria for a compensable rating and that appeal of that issue would not be pursued.  The Board notes that a subsequent informal hearing presentation from the Veteran's representative, dated in October 2010 lists the issue of entitlement to an initial compensable rating for hearing loss, but this appears to have been a response merely to the Board's inclusion of the issue in the September 2010 remand, as it did not advance new argument as to entitlement.  Thus, the Board concludes that the issue of entitlement to an initial compensable rating for hearing loss is not currently in appellate status.  

In reaching this conclusion, the Board considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  Unlike the circumstances in Percy, however, the Board is not herein dismissing an appeal based on the substantive appeal being inadequate or untimely.  Rather, the Board is finding that a substantive appeal was never submitted, and that the Veteran clearly intended to limit his appeal to the issue listed on the title page.  The Board acknowledges that the issue was listed on the September 2010 Board remand, but the Veteran has not relied on that listing to his detriment.  As such, the Board has not waived any issues of timeliness in filing of the substantive appeal or otherwise treated the appeal as though it were in appellate status such that failure to adjudicate the issue would unfairly prejudice the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for residuals of a neck injury.  The Veteran claims that he incurred a shrapnel wound in May 1968 during service in Vietnam with the 1st Armored Amphibian Company.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of this claim.

VA's duty to assist also includes a duty to provide the Veteran with a proper medical examination or opinion when warranted.  In this respect, the Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Board notes the Veteran's service treatment records do not include reports of a shrapnel injury to the neck in May 1968 or at any time in service.  In that regard, the Veteran contends that he specifically requested the initial treating medical professional not to submit any documentation of his injury because he did not want to be considered for a Purple Heart for his relatively minor injury when so many of his fellow service members had been severely wounded or killed.  In addition, the Board notes that the Veteran's October 1968 medical examination on separation from service did not note any scar to his neck.  The Board finds this troubling, given that the examiner clearly examined the Veteran's skin, specifically noting a scar to the Veteran's left knee and a mole on the left side of his neck.  A subsequent March 1969 VA skin examination also failed to note a scar to the Veteran's neck.

The above notwithstanding, the Veteran's in-service MOS was as an Armed Amphibian Crewman with the 1st Armored Amphibian Company of the 1st Marine Division and, while the Veteran's DD 214 does not include citations or awards indicative of combat operations, the nature of the Veteran's MOS and duty assignment is indicative of combat service.  In that regard, in Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  The Veteran's reports of incurring enemy fire and receiving a shrapnel injury in May 1968 are consistent with his MOS and unit of assignment.

Given the foregoing, the Board finds that a VA examination is warranted to clarify the nature and etiology of the claimed disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination for his claimed residuals of neck injury.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to the most likely source of the Veteran's complaints, to include offering an opinion as to whether any scar to the neck or other diagnosed residuals of a neck injury had their onset during military service or are otherwise related to service.    

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


